Opinion by
Henderson, J.,
The plaintiff sued- on a contract in writing for the purchase-money on a sale of real estate. The amount flue by the terms of the contract was $400.00. The *69answer sets up a failure of performance of his agreement by the plaintiff and the neglect to date and attach United States tax stamps to the deed at the time it was tendered.’ There was also a counterclaim presented for damages arising out of the neglect of the plaintiff to drain off the water in the pipes in two of the houses covered by the contract in consequence of which the pipes were broken by freezing, with a resulting damage to the premises. The denial in the answer that the plaintiff performed his obligations under the contract is not sufficient in any view of the case. The defendants obligation was express and clear and the answer must also be of the same character to be made available. There is no suggestion in the third paragraph as to the respects wherein the plaintiff failed to do that which he had bound himself to do and it is wholly insufficient to meet the requirements of an answer to the plaintiff’s claim. It is not stated that the omission to insert the date of the deed and to affix the stamps was the reason for refusing to accept the conveyance. On the contrary, it is clear from the counterclaim that the demand for damages from the plaintiff rising out of the frozen water pipes and the refusal of the plaintiff to make allowance for damages on that account was the defendant’s real objection to going on with the transaction. A proper time to insert the date of the deed and affix the stamps was when the defendant was ready to accept the title and this would be done by the Title Insurance Company at the closing of the business.
There is no provision of the contract which bound the vendor to make good the damage which may have resulted from the water leaking from the pipes. By the agreement dated Dec. 8,1914, he bound himself to convey the premises to the defendant at the date of settlement which was to be made within ten days from the date of the contract and the rent falling due after Dec. 8th, was to be paid to the defendant. There is no covenant of guaranty nor warranty that there shall be any par*70ticular condition of the premises. If, therefore, a claim of this sort sounding in tort could be set off against the plaintiff’s claim in an action of assumpsit there is a failure to present a case which subjects the plaintiff to any liability for the injury stated.
It was agreed that the title to be conveyed was to be such as the Commonwealth Title and Trust Company, would insure but there is no averment in the answer that the plaintiff’s title was not insurable and the reference to this subject in the counterclaim is of no avail to the defendant by way of set-off. We do not find anything in the case to support the defendant’s position.
The judgment is affirmed.